              Case 3:18-cv-05736-RJB Document 109 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
          SCOTT W. HUMPHREYS,                               CASE NO. 3:18-cv-05736
11
                                   Plaintiff,               ORDER DENYING MOTION FOR
12              v.                                          RECONSIDERATION
13        LUKE BURGHER,
14                                 Defendant.

15

16

17
            THIS MATTER comes before the Court on Plaintiff’s Motion for Reconsideration. Dkt.
18
     107. The Court has considered the underlying order (Dkt. 105) and Report and Recommendation
19
     (Dkt. 104), which dismissed Plaintiff’s claims, Plaintiff’s Motion for Reconsideration and
20
     Mandate of Authority (Dkt. 107) and Notice of Scrivoner [sp] Error, and Plaintiff’s Supplement
21
     to Motion for Reconsideration (Dkt. 108).
22
            Western District of Washington Local Civil Rule 7(h)(1) provides: “[m]otions for
23
     reconsideration are disfavored. The court will ordinarily deny such motions in the absence of a
24


     -1
              Case 3:18-cv-05736-RJB Document 109 Filed 03/17/21 Page 2 of 2




 1   showing of manifest error in the prior ruling or a showing of new facts or legal authority which

 2   could not have been brought to its attention earlier with reasonable diligence.” Further, Local

 3   Rule 7(h)(2) requires that a motion for reconsideration be brought within 14 days of the order to

 4   which it relates.

 5           Plaintiff does not meet either of these standards. The underlying order was entered on

 6   December 30, 2020 and Plaintiff’s motion for reconsideration was not filed until March 9, 2020,

 7   well after the 14 days required by Rule 7(h)(2). In addition, Plaintiff does not demonstrate

 8   manifest error or new facts or legal authority that justify reconsideration.

 9           Plaintiff’s Motion for Reconsideration and Mandate of Authority (Dkt. 107) IS

10   DENIED.

11           IT IS SO ORDERED.

12           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

13   to the last known address of the party appearing pro se.

14           Dated this 17th day of March, 2021.

15

16
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
17

18

19

20

21

22

23

24


     -2
